Case 7:19-mj-09825-UA Document1 Filed 10/21/19 Page 1 of 4

Approved: 2

SHIVA H. LOGARAJAH
Assistant United States Attorney

Before: THE HONORABLE LISA MARGARET SMITH
United States Magistrate Judge
Southern District of New York

COMPLAINT

UNITED STATES OF AMERICA
Violations of
18 U.S.C. §$§ Lil and

1114

- ¥. -

MICHAEL CABON,
COUNTY OF OFFENSE:

Defendant. * WESTCHESTER

14 my 41825

SOUTHERN DISTRICT OF NEW YORK, ss.:

ANDREW FISHER, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation,

and charges as follows:

COUNT ONE °
(Attempted Murder of a Federal Officer)

1. On or about October 18, 2019 in the Southern District
of New York and elsewhere, MICHAEL CABON, the defendant, did
knowingly and intentionally attempt to kill an officer and
employee of an agency of the United States Government, to wit: a
Special Deputy United States Marshal of the United States
Marshals Service, while such officer and employee was engaged in
and on account of the performance of his official duties.

{Title 18, United States Code, 1114 (3).)

COUNT TWO
(Assaulting, Resisting, and Interfering with Arresting Officer)

2. On or about October 18, 2019 in the Southern District
of New York, MICHAEL CABON, the defendant, willfully and

 

 

 
Case 7:19-mj-09825-UA Document1 Filed 10/21/19 Page 2 of 4

knowingly did forcibly assault, resist, oppose, impede,
intimidate, and interfere with a person designated in Title 18,
United States Code, Section 1114, while such person was engaged
in and on account of the performance of his official duties,
using a deadly weapon, to wit, CABON forcibly assaulted,
resisted, and interfered with a Special Deputy United States
Marshal who was attempting to arrest CABON by stabbing him with
a knife during CABON's arrest.

(Title 18, United States Code, Sections 11l1i(a) (1), i11(b) and
1114.)

The bases for my knowledge and for the foregoing charges
are, in part, as follows:

1. i am a Special Agent with the Federal Bureau of
Investigation (“FBI”), and I have been personally invoived in
the investigation of this matter. This affidavit is based upon
my investigation, my conversations with the Special Deputy
United States Marshal who was injured in the performance of his
duties (*Victim-1"), my conversations with other law enforcement
officers who were at the scene, and my examination of reports
and records. Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements and conversations of others are reported
herein, they are reported in substance and in part, except where

otherwise indicated.

2. Based on my review of various police reports, records
kept by the United States Marshals Service, and court records,
and my conversations with Victim-1 and other law enforcement
officers, I have learned the following: |

a. Victim-1 has been a Special Deputy United States
Marshal since on or about April 15, 2019. He is a member of the
United States Marshals New York/New Jersey Regional Fugitive

Taskforce.

b. On or about October 18, 2019, Victim-1l was part
of a joint operation between the United States Marshals Service
Fugitive Task Force and local law enforcement attempting to.
execute an outstanding warrant for MICHAEL CABON, the defendant,
at an apartment located in Yonkers, New York (the “Apartment”) .
The warrant was issued by a Yonkers City Court Judge on of about
October 10, 2019 because CABON failed to appear for proceedings

2

 
Case 7:19-mj-09825-UA Document1 Filed 10/21/19 Page 3 of 4

related to a prior arrest for, among other things, assault of a
police officer in violation of New York Penal Law Section 120.05

(3).

c. At approximately 6:40 A.M. on or about October
18, 2019, Victim-1, along with other officers, were positioned
outside the front door of the Apartment when they heard officers
— who had already entered the Apartment through another entrance
~ give verbal commands to occupants of the Apartment. At this
point, Victim-1l, followed by other officers, antered the
Apartment through the front door.

d. Victim-i, along with other officers, then
attempted to arrest CABON. CABON physically resisted attempts
to be arrested. CABON reached both hands into his pockets and
pulled out two large knives with brown handles and began trying
to stab the arresting officers with both knives. CABON
successfully stabbed Victim-1l between his fourth and fifth rib
on his left side. Victim-1 was immediately taken to a nearby
hospital and treated for his injuries.

3. After CABON stabbed Victim-1, officers on the scene
overpowered CABON and arrested him. I have reviewed a voluntary
statement provided to a Yonkers Detective by a relative of
MICHAEL CABON, the defendant, who was in the Apartment during
CABON’s arrest. In that statement, the relative stated that
CABON told her, in sum and substance, that he would rather be

dead than go back to jail.

 

 
Case 7:19-mj-09825-UA Document1 Filed 10/21/19 Page 4 of 4

WHEREFORE, deponent respectfully requests that MICAHEL
CABON, the defendant, be imprisoned or bailed, as the case may

SPECIAL AGENT ‘ANDREW FISHER
Special Agent
Federal Bureau of Investigation

Sworn to before me this
21 day of Octfbexr, 2019

(Vn Z|
He HONORABLE INSA-MARGARET SMITH

UNITED STATES JUDGE
SOUTHERN DISTRICT OF\-NEW, YORK

 

   
 

 

 
